                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

        James E. McLean Jr.,          )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               3:20-cv-00439-MOC
                                      )               3:02-cr-00156-MOC
                 vs.                  )
                                      )
     Federal Bureau of Prisons,       )
          Respondent(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 28, 2020 Order.

                                               August 28, 2020




         Case 3:20-cv-00439-MOC Document 3 Filed 08/28/20 Page 1 of 1
